PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/207,472
Filing Date: 3 Dec 2018
Appellant(s): Lu, Jun



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. US 2006/0210776 (hereinafter “Lu”), and further in view of United States Patent Application Publication No. US 2007/0148472 (hereinafter “Masaki”).Regarding claims 1, 9, 13, 18 and 19 	Lu teaches polymer interlayers and multiple layer glass panels comprising the polymer interlayers (abstract).  Lu teaches polymer interlayers are useful in heads up displays (paragraph [0007]).  Lu teaches the interlayer can be formed from a single polymer sheet, or from two or more polymer sheets (paragraph [0009]).  Lu teaches the interlayers are laminated between two sheets of glass panes (paragraph [0022]), which corresponds to the first glass substrate and the second glass substrate from claim 9.  Lu teaches the polymer sheets comprise plasticized polyvinyl butyral (paragraph [0033]).  10 having a multi-layer interlayer 12 sandwiched between two glass 11a,11b (abstract, paragraph [0062] and Figure 1).  Masaki teaches the multi-layer interlayer 12 includes surface layers 12a,12b each having a wedge shape made of a resin having a relatively higher hardness (first and second stiff polymer layers), and a sound insulation layer (soft polymer layer) 12c made of a resin having a relatively lower hardness (paragraph [0063]).  Masaki teaches the sound insulation layer (soft polymer layer) 12c: is in contact with a first surface layers 12a; and is between the first surface layers 12a (first stiff polymer layer) and the second surface layers 12b (second stiff polymer layer), and this construction permits forming a concave-convex profile while preventing optical distortion (Figure 1 and paragraph [0067]).  Masaki teaches PVB is used for the surface layers 12a,12b and the sound insulation layer 12c (paragraphs [0079] and [0080]). 	Lu and Masaki are analogous inventions in the field of glass laminates comprising sound insulating/acoustic PVB interlayers.  It would have been obvious to a person having ordinary skill in the art to modify the order of the acoustic and non-acoustic polymer sheets in the interlayer of Lu in the configuration taught by Masaki (non-acoustic/acoustic/non-acoustic) to yield a glass laminate which permits forming a concave-convex profile of the glass laminate while preventing optical distortion. 	Regarding the equivalent glass transition temperature of the multi-layer interlayer and the deflection stiffness of the multi-layer glass panel, although the prior art does not explicitly disclose: (1) the multi-layer interlayer has an equivalent glass transition temperature, Teq, of greater than or equal to 29°C; or (2) the multi-layer glass panel comprising the multi-layer interlayer has a deflection stiffness of greater than 300 N/cm when the combined thickness of the first glass substrate and the second glass substrate Regarding claim 2 	Regarding the deflection stiffness of a multi-layer glass panel comprising the multi-layer interlayer, although the prior art does not explicitly disclose a multi-layer glass panel comprising the multi-layer interlayer has a deflection stiffness of greater than 300 N/cm when the combined thickness of the first glass substrate and the second glass substrate is less than or equal to 4.0 mm, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Lu and Masaki teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	It is noted, regarding the scope of claim 2, the claim is drawn to a multi-layer interlayer, not a multi-layer glass panel.  Therefore, the limitations for the first and second glass substrates are not considered pertinent to the structure of the multi-layer interlayer.  Regarding claim 3	Regarding the equivalent glass transition temperature of the multi-layer interlayer, although the prior art does not explicitly disclose the multi-layer interlayer has an equivalent glass transition temperature, Teq, of greater than or equal to 31°C, the Regarding claims 4 and 5 	In addition, Lu teaches the polymer sheets comprise plasticized polyvinyl butyral (paragraph [0033]).Regarding claims 6-8 and 15-17 	In addition, Lu teaches the acoustic polymer sheets (soft polymer layer) has a glass transition temperature of less than 25°C while being greater than -15°C (paragraph [0034]), which overlaps the claimed ranges.Regarding claims 10 and 11 	In addition, Lu teaches the glass substrates are preferably thinner than 3.2 mm thick (paragraph [0069]), which corresponds to a preferred combined thickness of the first and second glass substrates being less than 6.4 mm, which encompasses the claimed ranges.Regarding claim 12 	In addition, Lu teaches the glass laminate can comprise glass of different thicknesses (paragraph [0069]). Regarding claim 14 	In addition, Lu teaches the amount of plasticizer in the acoustic polymer sheet (soft polymer layer) ranges from 60-80 phr, and the amount of plasticizer in the non-acoustic polymer sheet (stiff polymer layers) ranges from 25-60 phr (paragraphs [0045] and [0046]), which corresponds to the amount of plasticizer in the soft polymer layer is up to 55 phr more than the amount of plasticizer in the stiff polymer layers, which overlaps the claimed range.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu as applied to claim 19 above, and further in view of United States Patent Application Publication No. US 2006/0210782 (hereinafter “Lu-782”).Regarding claim 20 	The limitations for claim 19 have been set forth above.  In addition, Lu teaches the use of poly(vinyl butyral) may have a residual poly(vinyl alcohol) (hydroxyl) content, by weight, of 9% to 50%, etc., where other ranges may also be used (paragraph [0043]). 	Lu does not explicitly teach the residual hydroxyl content in the second stiff polymer layer is at least 9 wt% lower than the residual hydroxyl content in the first stiff polymer layer. 	Lu-782 teaches polymer interlayers for glass laminates comprising plasticized PVB (abstract, and paragraphs [0002] and [0066]).  Lu-782 teaches a reduction in the .
(2) Response to Argument
APPELLANT’S ARGUMENT (1):  Starting on the first full paragraph on page 19 from the Appeal Brief filed on 25 January 2021 (hereinafter “the Appeal Brief”), Lu and Masaki would provide one of ordinary skill with no guidance for the design and manufacture of symmetric or asymmetric multi-layer acoustic panels where the goal is to provide a lighter-weight laminate, due to the ability to use less glass overall, without sacrificing necessary physical properties as reflected by the deflection stiffness performance achieved in the present invention.  Such wedge-shaped heads-up display (HUD) (which are disclosed as being the application of the glass laminate from each of Lu and Masaki) are not analogous to the symmetric or asymmetric glass laminates of the present invention.
EXAMINER’S RESPONSE (1):  This argument is not commensurate in scope with the claims.  There is no requirement from the independent claim(s) that the glass substrates have an asymmetric/symmetric structure.  In other words, there is no requirement in the independent claim(s) that the thickness of one glass substrate is different than the thickness of the other glass substrate.  Nevertheless, regarding the limitations from claim 12, Lu does, in fact, teach an embodiment for a glass laminate where different glass substrates may have different thicknesses (having an asymmetric structure).  Please see paragraph [0069] from Lu which teaches “[a] glass laminate can comprise glass of different thicknesses, for example 1.6 mm and 2.3 mm.”  Moreover, the language from the claims do not preclude a finding from the prior art where the interlayer may be present in a wedge-shape, contrary to the position taken by the Appellant.  Furthermore, Lu teaches the glass panel (including the interlayer formed 
APPELLANT’S ARGUMENT (2):  On page 20 from the Appeal Brief, Lu and Masaki does not teach the parameters for a multilayer polymeric interlayer where the interlayer and its properties provides for the utilization of less glass, while also providing surprisingly good physical characteristics as evidenced by the data regarding deflection stiffness.  To provide this, the Appellant note the stiff layers are required to have a glass transition temperature (Tg) of greater than 33°C, and the stiff/soft/stiff multilayer interlayer is required to have an overall equivalent glass transition temperature (Teq) of greater than or equal to 29°C.  Masaki is silent to the Tg of the stiff layers and the soft layer.  Lu teaches the stiff layers have a Tg of greater than 25°C, and the Examples from Lu have a Tg of no more than 30°C, which implicitly sets the upper boundary of the “greater than 25°C” to 33°C.  This provides no overlap with the claims which require the Tg of one or both stiff layers to be greater than 33°C.
EXAMINER’S RESPONSE (2):  The claimed features requiring a particular glass thickness, such as in claims 9-11, have been met by the teachings of Lu.  Please see the rejection of record.  Therefore, to argue that Lu does not teach the use of thinner glass substrates fails to consider the explicit teachings from Lu and how it relates to the scope of the claims.  Moreover, Lu’s teachings of “non-acoustic polymer sheets … not hav[ing] a glass transition temperatures of less than 25°C [(analogous to a range of   The Appellant has failed to provide any evidence establishing a criticality of the claimed range for the Tg of the stiff layer being greater than 33°C.  As explained in the rejection of record, the claimed property requiring an overall equivalent glass transition temperature (Teq) of greater than or equal to 29°C is considered to naturally flow from the prior art because the combination of Lu and Masaki teaches a multilayer interlayer with a substantially similar structure and chemical composition as the claimed invention.  It is additionally noted the Appellant has failed to provide any evidence establishing a criticality of the claimed range for the Teq parameter.  Even if such was attempted, throughout the Appeal Brief, the Appellant interchangeably refers to the beneficial Teq 
APPELLANT’S ARGUMENT (3):  On page 21 from the Appeal Brief, Masaki and Lu do not teach a Teq for the multilayer interlayer.  It is this feature, part of which is imparted by the Tg of the stiff outer layer, and part of which is attributable to the relative thickness of the individual layers, which captures the Teq of the multilayer which further distinguishes the present invention from the cited references.
EXAMINER’S RESPONSE (3):  This argument is not commensurate in scope with the claims.  There is no requirement that the constituent layers within the multilayer interlayer have any particular relative thickness.  While it is noted that the Appellant has presented a formula to determine the Teq parameter, this fails to provide any evidence that the substantially identical structure and chemical composition from the prior art, when compared to the claimed invention, would not necessarily possess the claimed Teq property.  It is noted that the claimed Tg properties for the stiff layers and the soft layer have been rendered obvious, as detailed in the rejection of record.
APPELLANT’S ARGUMENT (4):  On the paragraph bridging pages 22 and 23 from the Appeal Brief, the stiff layers (layers PVB-1, PVB-3, PVB-5, PVB-6, PVB-7, PVB-9, and PVB-10) possess their respective Tg properties by compositional parameters which include a relatively high hydroxyl number and a relatively low phr level for plasticizer.  Therefore, Lu and Masaki fail to render the instant claims unpatentable.
EXAMINER’S RESPONSE (4):  The compositional parameters noted by the applicant (combination of a relatively high hydroxyl number and a relatively low phr level 
APPELLANT’S ARGUMENT (5):  On page 23 from the Appeal Brief, there is no disclosure in Lu or Masaki which would provide any direction or guidance to the solution of the problem which was the focus of the instant invention.  Moreover, the Examiner has not established a reason that would have prompted a person having ordinary skill in the art to combine the elements in the way the claimed invention does.
EXAMINER’S RESPONSE (5):  According to MPEP §2144(IV), it has been held that “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”  Moreover, it is respectfully submitted that the rejection of record provides sufficient motivation for modifying Lu with Masaki which would have prompted a person having ordinary skill in the art to arrive at the claimed invention.
APPELLANT’S ARGUMENT (6):  On page 24 from the Appeal Brief, as stated in the Final Office action, Lu (the primary reference) does not disclose or suggest each feature of the present claims.  And Masaki (the secondary reference) does not remedy the deficiencies of Lu.  Therefore, even if they were properly combined, the combination would not result in the claimed invention.
EXAMINER’S RESPONSE (6):  As detailed above, the combination of Lu and Masaki renders obvious claims 1-19, as detailed in the rejection of record.  It is noted that each limitation has been considered and addressed in the rejection of record.
APPELLANT’S ARGUMENT (7):  On the paragraph bridging pages 24 and 25 from the Appeal Brief, the claimed properties of the present invention, such as the claimed plasticizer levels in the layers or the Teq do not naturally flow from the wedge shaped structures of Lu in view of Masaki because the teachings from the combination of Lu and Masaki are not identical and/or substantially identical, as stated in the rejection of record.
EXAMINER’S RESPONSE (7):  It is initially noted that the “plasticizer levels” is a claimed feature (recited as a plasticizer content) which details the composition of the stiff and/or soft layers in the multilayer interlayer.  This is not a property.  The plasticizer content in a phr basis, as detailed in the claims, has been rendered obvious by the prior art as detailed in the rejection of record. 	The Appellant has failed to provide any evidence or persuasive technical reasoning showing how the claimed invention is not substantially identical in structure and chemical composition when compared to the prior art.  Therefore, the Appellant has failed to show how the glass panel (including the multilayer interlayer disposed between two glass substrates) from the combination of Lu and Masaki does not necessarily possess the claimed properties. 
APPELLANT’S ARGUMENT (8):  On page 25 from the Appeal Brief, paragraphs [075] and [076] from the instant specification provides evidence that a Teq of at least 28.5°C is the result of the discovery of the composition and physical properties of the 
EXAMINER’S RESPONSE (8):  As detailed above, the composition (PVB polymer, hydroxyl content of the polymer, and/or plasticizer content on a phr basis of the polymer) and physical properties (Tg) of the stiff layers and the soft layer have been found to be obvious over the prior art of record.  The claimed thickness (solely claimed as a combined total thickness) of the glass substrates has also been found to be obvious over the prior art of record.  It is this substantially identical structure and chemical composition which is considered to result in a Teq parameter which naturally flows from the prior art.  Furthermore, Lu teaches (in paragraph [0007]) the glass panel is useful as a windshield for a vehicle, which is an identical application disclosed by the Appellant (paragraph [008] from the originally filed specification) in the instant application.  Therefore, it is reasonable to expect such a glass panel from the prior art would exhibit a sufficient deflection stiffness when it is present in the same application as the instant application.
APPELLANT’S ARGUMENT (9):  On the paragraph bridging pages 25 and 26 from the Appeal Brief, the disclosure from the cited art can be combined to yield a multitude of compositional permutations, thus identifying no discernable path which would lead one of ordinary skill to the present invention; as such, the present invention cannot be said to naturally flow from those references.  It is the specific combination of properties such as the Tg limitations as well as the multilayer Teq limitation, as well as the plasticizer and/or residual hydroxyl limitations that Appellants have found that 
EXAMINER’S RESPONSE (9):  These arguments have already been addressed in EXAMINER’S RESPONSE (8) and the remarks from EXAMINER’S RESPONSE (8) are incorporated herein.  Moreover, it is respectfully submitted due to the fact that all the claimed features; such as the polymer composition (including the PVB polymer, hydroxyl content of the polymer, and/or plasticizer content on a phr basis of the polymer) of the layers in the multilayer interlayer, the Tg properties of the layers in the multilayer interlayer, the use of thin glass substrates, and the resultant Teq parameter have been found to be obvious from the prior art, the deflection stiffness is also a property which is considered to naturally flow from the prior art of record for substantially the same reasons discussed above.
APPELLANT’S ARGUMENT (10):  On page 26 from the Appeal Brief, it is not clear how or why one having ordinary skill in the art would modify Lu by Masaki because Masaki is only disclosing a multilayer interlayer having a softer layer between two outer layers that are stiffer, where Masaki does not disclose any specific properties of those claimed layers.
EXAMINER’S RESPONSE (10):  The reason for modifying Lu with the layered positioning of a stiff/soft/stiff interlayer from Masaki is detailed in the rejection of record.  In summary, Masaki teaches the soft polymer layer is in contact with and is between two different stiff polymer layers with a minimum thickness which permits forming a concave-convex profile while preventing optical distortion (paragraph [0067]).
APPELLANT’S ARGUMENT (11):  On the paragraph bridging pages 26 and 27 from the Appeal Brief, claim 2 is properly read as a multi-layer interlayer which has the claimed deflection stiffness when said interlayer is laminated between two glass substrates when the combined thickness of the glass substrates are less than or equal to 4.0 mm.  Claim 2 is allowable for the same reasons as claim 1 based on its dependency therefrom.
EXAMINER’S RESPONSE (11):  With regard to claim 2, the limitations require a certain property is present when the structure of the interlayer from claim 1 is introduced into a particular environment not part of the structure of the actual multilayer interlayer.  In other words, the claim does not require a structure where the interlayer is actually disposed between two glass sheets; but rather, recites a property that is present when the interlayer is introduced into such an environment.  This argument was meant to convey that the scope of claim 2 does not require a glass/interlayer/glass structure.  Nevertheless, such a structure is required in at least claim 9 and this structure has been addressed in the rejection of record.  Claim 2 is considered to be obvious over the prior art for at least the same reasons above, regarding claim 1.
APPELLANT’S ARGUMENT (12):  On page 28 from the Appeal Brief, regarding claim 20, Lu-782 fails to remedy the deficiencies noted above relevant to the combination of Lu and Masaki; therefore, claim 20 is also not obvious over the combination of Lu and Masaki.
EXAMINER’S RESPONSE (12):  Lu-782 has not been relied upon by the Examiner to remedy the alleged deficiencies of Lu and Masaki.  On the contrary, the 




Respectfully submitted,
/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.